DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. (US 2020/0144825 A1), hereinafter Kosugi.
Regarding claim 1, Kosugi discloses, in Figure 3, an apparatus comprising:
a direct current (DC) to DC converter (Para [0047], “buck-boost circuit 50”), wherein the DC to DC converter comprises: 
	a negative input terminal (44); 
	a positive input terminal (42); 
	a negative output terminal (48); and 
	a positive output terminal (46), 
wherein the DC to DC converter (50) is configurable to selectively operate in an upside-up buck mode of operation or in an upside-down buck mode of operation (Para [0047], “buck-boost circuit 50”),
wherein, in the upside-up buck mode of operation, the negative input terminal of the DC to DC converter is connected to the negative output terminal of the DC to DC converter, and the negative input terminal of the DC to DC converter has substantially the same voltage as the negative output terminal of the DC to DC converter (input 44 is connected to output 48 via wire, input 42 is connected to output 46 via transistors 72 & 76).
Regarding claim 2, Kosugi discloses the apparatus of claim 1, and continues to disclose, in Figure 3, wherein the DC to DC converter is configured to selectively operate responsive to one or more signals comprising one or more instructions (Para [0066], “The I/F circuit 90 outputs the first switching signal S.sub.1, the second switching signal S.sub.2, the third switching signal S.sub.3, and the fourth switching signal S.sub.4 under the control of the CPU 82. Thereby, the buck-boost circuit 50 can operate under the control of the controller 60“).
Regarding claim 3, Kosugi discloses the apparatus of claim 2, and continues to disclose, in Figures 3 & 4, wherein the one or more signals are related to a threshold value (Para [0076], [0077], & [0078], “the switching controller 110 is implemented by the CPU 82 of controller 60…In the maximum power-point tracking, the switching controller 110 acquires a target conversion ratio representing a target ratio of a value of the output voltage V.sub.OUT to a value of the input voltage V.sub.IN…the switching controller 110 causes the buck-boost circuit 50 to switch between a step-down operation and a step-up operation in accordance with the target conversion ratio”).
Regarding claim 8, Kosugi discloses the apparatus of claim 1, and continues to disclose, in Figure 3, wherein the DC to DC converter (50 connected to nodes 42 and 44) is connected to one or more power sources (Para [0048], “positive input terminal 42 and the negative input terminal 44 are applied with an input voltage generated from the corresponding solar panel 20”).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2019/0245432 A1), hereinafter Yan.
Regarding claim 20, Yan discloses, in Figure 9, a method, comprising:
connecting, via a first switch (Q1), a positive input terminal of a converter to a positive output terminal of the converter (Para [0074], “Q.sub.1 of the first conversion circuit 1121 has one end connected to the positive DC bus…and the other end connected to the positive output terminal of the buck converter circuit 112”);
connecting, via a second switch (Q3), a negative input terminal of the converter to a negative output terminal of the converter (Para [0074], “Q.sub.3 of the second conversion circuit 1122 has one end connected to the negative DC bus…and the other end connected to the negative output terminal of the buck converter circuit 112”); and
sending, to the first switch and the second switch, an instruction to switch the converter (Para [0074], “switches Q.sub.1 and Q.sub.3…are controlled switches”) from an upside-up buck mode of operation (when Q.sub.1 is conductive and Q.sub.3 is non-conductive) to an upside-down buck mode of operation (when Q.sub.1 is non-conductive and Q.sub.3 is conductive); and
changing, based on the instruction, the converter from the upside-up buck mode of operation to the upside-down buck mode of operation (the buck converter circuit 112 changes modes of operation based on the switches, Q.sub.1 and Q.sub.3, being controlled as explained above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-11, 13-16, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Erickson, JR et al. (US 2010/0207455 A1), hereinafter Erickson.
	Regarding claim 4, Kosugi discloses the apparatus of claim 2, but fails to disclose wherein the apparatus further comprises another DC to DC converter, and wherein the one or more signals are related to an operational state of the other DC to DC converter.
	However, Erickson discloses, in Figure 5, wherein the apparatus further comprises another DC to DC converter (Para [0036], “photovoltaic element modules 505 with integrated DC/DC converters”), and wherein the one or more signals are related to an operational state of the other DC to DC converter (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the DC/DC converters of Erickson in the apparatus of Kosugi, to achieve the benefit of operating with an approximately constant total output voltage, allowing for better optimization of a central inverter (Erickson, Para [0037]).
	Regarding claim 5, Kosugi in view of Erickson disclose the apparatus of claim 4, and Erickson continues to disclose wherein the operational state is indicative of a non-functioning state of the other DC to DC converter (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”).
	Regarding claim 6, Kosugi in view of Erickson disclose the apparatus of claim 4, and Erickson continues to disclose, in Figure 5, wherein the operational state is indicative of the other DC to DC converter being in an upside-up buck mode of operation (Para [0037], “When a module is partially shaded, the module's current will be less than the string current. Its DC/DC converter operates in buck mode”) or an upside-down buck mode of operation (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”).
	Regarding claim 7, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the apparatus further comprises another DC to DC converter, wherein the DC to DC converter is configured to operate in an upside-up buck mode of operation, wherein the other DC to DC converter is connected in series to the DC to DC converter, and wherein the other DC to DC converter is configured to operate in an upside-down buck mode of operation.
	However, Erickson discloses, in Figure 5, wherein the apparatus further comprises another DC to DC converter, wherein the DC to DC converter is configured to operate in an upside-up buck mode of operation (Para [0037], “When a module is partially shaded, the module's current will be less than the string current. Its DC/DC converter operates in buck mode”), wherein the other DC to DC converter is connected in series to the DC to DC converter (Para [0036], “series string of photovoltaic modules 505 with integrated DC/DC converters”), and wherein the other DC to DC converter is configured to operate in an upside-down buck mode of operation (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”).
	Regarding claim 9, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the DC to DC converter is connected to one or more system power devices.
	However, Erickson discloses, in Figure 3, wherein the DC to DC converter is connected to one or more system power devices (Para [0030], “photovoltaic modules 110 connected to local DC/DC converters 340”).
	Regarding claim 10, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the DC to DC converter is configurable to change modes of operation from at least one of: the upside-up buck mode of operation to the upside-down buck mode of operation, or the upside-down buck mode of operation to the upside-up buck mode of operation.
	However, Erickson discloses, in Figure 5, wherein the DC to DC converter is configurable to change modes of operation from at least one of: the upside-up buck mode of operation (Para [0037], “When a module is partially shaded, the module's current will be less than the string current. Its DC/DC converter operates in buck mode”) to the upside-down buck mode of operation (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”).
	Regarding claim 11, Kosugi in view of Erickson disclose the apparatus of claim 10, and Erickson continues to disclose, in Figure 5, wherein the DC to DC converter is configured to change between the upside-up buck mode of operation Para [0037], “When a module is partially shaded, the module's current will be less than the string current. Its DC/DC converter operates in buck mode”) and the upside-down buck mode of operation (Para [0037], “When a module is fully illuminated but other modules in the same string are shaded, then its DC/DC converter operates in boost mode”) in response to one or more parameters (amount of sunlight on a module).
	Regarding claim 13, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the apparatus further comprises one or more switching elements configured to change the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation.
	However, Erickson discloses, in Figure 6, wherein the apparatus further comprises one or more switching elements configured to change the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation (Para [0055], “In buck mode, the transistors of the buck converter 550 switch and the transistors of the boost converter 560 do not switch thereby reducing the voltage at the output of the DC/DC converter 670. In boost mode, the transistors of the boost converter 560 switch and the transistors of the buck converter 550 do not switch thereby increasing the voltage at the output of the DC/DC converter 670”).
	Regarding claim 14, Kosugi in view of Erickson disclose the apparatus of claim 13, and Erickson continues to disclose, in Figure 6, wherein the one or more switching elements are configured to reversibly change the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation (Para [0055], “In buck mode, the transistors of the buck converter 550 switch and the transistors of the boost converter 560 do not switch thereby reducing the voltage at the output of the DC/DC converter 670. In boost mode, the transistors of the boost converter 560 switch and the transistors of the buck converter 550 do not switch thereby increasing the voltage at the output of the DC/DC converter 670”).
	Regarding claim 15, Kosugi in view of Erickson disclose the apparatus of claim 13, and Erickson continues to disclose, in Figure 6, wherein the apparatus further comprises one or more additional switching elements configured to change the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation (Para [0055], “In buck mode, the transistors of the buck converter 550 switch and the transistors of the boost converter 560 do not switch thereby reducing the voltage at the output of the DC/DC converter 670. In boost mode, the transistors of the boost converter 560 switch and the transistors of the buck converter 550 do not switch thereby increasing the voltage at the output of the DC/DC converter 670”).
	Regarding claim 16, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the apparatus further comprises a configuration device configured to set the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation.
	However, Erickson discloses, in Figure 6, wherein the apparatus further comprises a configuration device configured to set the DC to DC converter to the upside-up buck mode of operation or the upside-down buck mode of operation (Para [0055], “The DC/DC converter 670 can operate in at least three modes: buck mode, boost mode, and pass through mode…the controller 680 determines the power produced in each of the buck mode, boost mode, and pass through mode. The controller 680 then operates the module in the mode that produced the most power”).
	Regarding claim 18, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the apparatus further comprises an inductor that is configured to operate in the upside-up buck mode of operation or in the upside-down buck mode of operation.
	However, Erickson discloses, in Figure 8, wherein the apparatus further comprises an inductor that is configured to operate in the upside-up buck mode of operation or in the upside-down buck mode of operation (Para [0062], “the buck converter 550 includes…inductor 854”).
	Regarding claim 19, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the apparatus further comprises a capacitor that is configured to operate in the upside-up buck mode of operation or in the upside-down buck mode of operation.
	However, Erickson discloses, in Figure 8, wherein the apparatus further comprises a capacitor that is configured to operate in the upside-up buck mode of operation or in the upside-down buck mode of operation (Para [0062], “boost converter 560 includes…capacitor 864”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Bala et al. (US 10,811,975 B1), hereinafter Bala.
	Regarding claim 12, Kosugi discloses the apparatus of claim 1, but fails to disclose wherein the DC to DC converter is configured to be permanently set in the upside-up buck mode of operation or the upside-down buck mode of operation.
	However, Bala discloses, in Figure 1 & 3, wherein the DC to DC converter (14) is configured to be permanently set in the upside-up buck mode of operation or the upside-down buck mode of operation (upside-up buck mode of operation with the negative input to the negative output via a wire and the positive input to the positive output via a transistor as shown in Fig. 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the permanent configuration of Bala in the apparatus of Kosugi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Erickson as applied to claims 4-7, 9-11, 13-16, & 18-19 above, and further in view of Fan et al. (US 2020/0212800 A1), hereinafter Fan.
	Regarding claim 17, Kosugi in view of Erickson disclose the apparatus of claim 16, but fail to disclose wherein the configuration device is configured to set a mode of operation of the DC to DC converter based on a connection between one or more coupling elements of the configuration device and one or more corresponding coupling elements of the DC to DC converter.
	However, Fan discloses wherein the configuration device is configured to set a mode of operation of the DC to DC converter (Para [0005], “DC-DC converter with a mode controller configured to switch between a continuous conduction mode, discontinuous condunction mode, and pulse-skipping mode”) based on a connection between one or more coupling elements of the configuration device and one or more corresponding coupling elements of the DC to DC converter (Para [0006], “a device comprises a DC-DC converter with a driver circuit coupled to a mode controller”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the coupling elements of Fan in the apparatus of Konsugi and Erickson, to achieve the benefit of reducing the ripple of the output voltage and ensuring transitions between modes are smooth (Fan, Para [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                
                                                                                                                                                                                        /JOHN W POOS/Primary Examiner, Art Unit 2896